 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE SILVA,                                       No. 2:15-cv-1721 KJM DB P
12                           Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    P. NATHU,
15                           Defendant.
16

17          By order issued on September 27, 2017, plaintiff’s complaint was dismissed, and thirty

18   days leave to file an amended complaint was granted. (See ECF No. 17). Thirty days from that

19   date have now passed, and plaintiff has not filed an amended complaint, or otherwise responded

20   to the court’s order.

21          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

22   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

23          These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, plaintiff may file written objections

26   with the court and serve a copy on all parties. Such a document should be captioned “Objections

27   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

28   ////
                                                        1
 1   objections within the specified time may waive the right to appeal the District Court’s order.

 2   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: February 6, 2019

 4

 5

 6

 7
     DLB:13
 8   DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/silv1721.fta


 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
